Title: To John Adams from Jan Willink, 20 November 1794
From: Willink, Jan,Willink, Wilhem
To: Adams, John



Sir!
Amsterdam 20 Novr. 1794

We rec’d with pleasure your respected favor of 12 Sepr: by your Son John Quincy Adams Esqr: & heartily congratulate your Excelly on his nomination, We shall always esteem ourselves happy to manifest the Regard we entertain for you, & endeavour to concile ourselves yr: Sons friendship: & to conserve yours to which we Recommend ourselves.—
We have exchanged your 20 Obl: and conform your direction handed five Obl: to Mr. J: Q. Adams five Do: to him as Trustee to his Brother Mr: Charles & five to Mr. Thomas Boylston Adams, keeping the five remainder subject to your orders.—
Inclosed please to find yr: acc: by whh. a ballance is Due to us ƒ 176.13. which we’ll find out of the first Coupons Falling due—You’ll observe we charge therein the Amount of two Obl: of the Bank of the U.S. procured for you.—
We give yr: Excelly the pleasing Intelligence of a prize of ƒ 1000 Drawn on your Obl: of the 4 PC. Loan No. 1023. for which an Obl: will be procured for you, not Doubting but the whole management is to yr: satisfaction.—
Please to receive the assurance of our sincere Regard & esteem with whh we have the honor to be / sir / your Excells. most Obt. & Humble Servants
Wilhem and Jan Willink